DISMISS and Opinion Filed April 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-95-00599-CV

 ENGINE TECH WORLDWIDE TRADING CENTER, INC. A/K/A TECH-
  ENGINE CENTERS, INC. A/K/A ENGINE TECH, INC. A/K/A TECH-
             ENGINE REBUILDERS, INC., Appellant
                             V.
     KRISTEN S. DITTO AND CHRISTOPHER DITTO, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                      Trial Court Cause No. 93-2180-E

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We reinstate this appeal. This case was abated in 1995 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was dismissed on September 30, 1999, effectively

dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, no parties have responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


950599F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ENGINE TECH WORLDWIDE                        On Appeal from the County Court at
TRADING CENTER, INC. A/K/A                   Law No. 5, Dallas County, Texas
TECH-ENGINE CENTERS, INC.                    Trial Court Cause No. 93-2180-E.
A/K/A ENGINE TECH, INC. A/K/A                Opinion delivered by Justice Partida-
TECH-ENGINE REBUILDERS,                      Kipness. Justices Myers and Garcia
INC., Appellant                              participating.

No. 05-95-00599-CV          V.

KRISTEN S. DITTO AND
CHRISTOPHER DITTO, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellee KRISTEN S. DITTO AND CHRISTOPHER
DITTO recover their costs, if any, of this appeal from appellant ENGINE TECH
WORLDWIDE TRADING CENTER, INC. A/K/A TECH-ENGINE CENTERS,
INC. A/K/A ENGINE TECH, INC. A/K/A TECH-ENGINE REBUILDERS, INC.


Judgment entered April 30, 2021




                                       –3–